       Case 3:20-cv-05454-LC-HTC Document 8 Filed 07/14/20 Page 1 of 2

                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION



CARL LEE BLACKMON,
      Petitioner,

v.                                                Case No. 3:20cv5454-LC-HTC

SECRETARY OF FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL OF THE STATE OF FLORIDA,
      Respondents.


                                           /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated June 16, 2020 (ECF No. 6) to which Petitioner objected

(ECF Doc 7).        The parties have been furnished a copy of the Report and

Recommendation and have been afforded an opportunity to file objections pursuant

to Title 28, United States Code, Section 636(b)(1).     I have made a de novo

determination of the timely filed objections.

      Having considered the Report and Recommendation and the objections

thereto, I have determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:
     Case 3:20-cv-05454-LC-HTC Document 8 Filed 07/14/20 Page 2 of 2

                                                                       Page 2 of 2

     1.   The Magistrate Judge’s Report and Recommendation (ECF Doc. 6) is

          adopted and incorporated by reference in this order.

     2.   The amended petition (ECF Doc. 5) is DISMISSED as an

          unauthorized successive petition barred under 28 U.S.C. § 2244(b).

     3.   The Clerk is directed to close the file.

     DONE AND ORDERED this 14th day of July, 2020.




                             s /L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5454-LC-HTC
